DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 16-20 in the reply filed on 11/20/2020 is acknowledged. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2016/0294331 A1 to Ivanov (hereinafter referred to as “Ivanov”).  
Referring to claims 1 and 16, Ivanov discloses an implantable medical device (IMD) and method for use with the IMD, comprising: a first differential amplifier including first differential inputs and a first output at which a first amplified difference signal is output (Fig. 5, component 331); a second differential amplifier including second differential inputs and a second output at which a second amplified difference signal is output (Fig. 5, component 332); and at least one of a controller, processor and/or clock circuitry configured to generate one or more signals that are provided to the first and second differential amplifiers to cause the first and second differential amplifiers to be selectively enabled and auto- zeroed such that at all times at least one of the first and second differential amplifiers is enabled In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ivanov is considered capable of performing the cited intended use, since it includes circuits with switches that can control over autozeroing operations of the amplifiers.
Referring to claims 3-4 and 18-19, Ivanov discloses the IMD of claim 1, but didn’t specifically disclose the limitation wherein the first and second differential amplifiers are simultaneously enabled for less than 20% of a time that only one of the first and second differential amplifiers is enabled, or one of the first and second differential amplifiers is being auto-zeroed for at least a majority of a time that the first and second differential amplifiers are simultaneously enabled. The Applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ivanov is considered capable of performing the cited intended use, since it includes circuits with switches that can control over autozeroing operations of the amplifiers.
Referring to claim 10, Ivanov discloses a power supply (paragraph [0080]). The Examiner submits that it is commonly known in the art to use a battery as a power supply for IMD.  Regarding the claimed invention requiring the limitation wherein “ - 4/10- Al 7P3016USOSJUDE-01 130US1-RestrictionRespA17P3016USO_SJUDE-01130US1 each of the first and second differential amplifiers, while enabled, drains current and thereby power from the battery; and each of the first and second differential amplifiers, while not enabled, drains substantially no current and thus substantially no power from the battery”, the Applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ivanov was considered capable of performing the cited intended use, since it includes circuits with switches that can control over autozeroing operations of the amplifiers.
Referring to claim 17, Ivanov discloses the method of claim 16, further comprising: using at least one of a processor, controller and/or clock circuitry to generate one or more signals that are used to perform the selectively enabling and the selectively putting (Paragraph [0041] states that the input and/or output chopping circuits  are implemented using switches that provide not only chopping, but additional functionality such as control over autozeroing operations of the amplifier).

Claims 2, 5-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov, in view of United States Patent Application Pub. No. US 2016/0121129 A1 to Persson et al. (hereinafter referred to as “Persson”).  
Referring to claim 2, Ivanov discloses the IMD of claim 1, but failed to teach the limitation wherein the IMD comprises a leadless cardiac pacemaker including first and second electrodes connected to the differential inputs of the each of the first and second differential amplifiers (e.g. Fig. 2, paragraph [0062] show a leadless pacemaker 102 having at least two electrodes 108 for delivering pacing pulses and to sensing electrical activity, connected to amplifiers 132 and 134). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Ivanov to comprise a leadless pacemaker as taught by Persson, since both inventions are concerned with the same field of endeavor, namely medical devices for monitoring, and such modification would be applying a well-known technique to a known device, yielding the predictable results of eliminating the need for electrode leads to improve the ease of use and comfortability for the user. 
Referring to claims 5 and 20, Ivanov discloses the IMD of claim 1 and method of claim 16, but failed to teach the limitation wherein the first and second differential amplifiers are parts of a first receiver of the IMD, and the component of the IMD that is enabled in response to the predetermined signal being detected comprises a second receiver of the IMD that consumes more power while enabled than the first receiver. This limitation is taught by Persson, which teaches a method for coordinating operation between leadless pacemakers, configures a local pacemakers to receive communications from a remote pacemaker through conductive communication over a first and second channels. The method detects an incoming signal at the local pacemaker and determines whether the incoming signal received corresponds to a wakeup notice to wake up a second channel. Whenever the detecting receiver observes a trigger pulse or pattern, it will activate the message decoding receiver for a set time period 
Referring to claim 6, Ivanov and Persson disclose the IMD of claim 5. Persson further teaches the limitation wherein the IMD comprises a cardiac stimulation device and the differential inputs of each of the first and second differential amplifiers are connected to electrodes of the cardiac stimulation device, the electrodes for use in selectively delivering cardiac stimulation and also for use in sensing conductive communication signals transmitted by at least one of a further IMD or an external programmer (e.g. paragraphs [0048-0049, 0062] state that the leadless pacemaker includes at least two electrodes 108 configured for delivering cardiac pacing pulses, sensing evoked and/or natural cardiac electrical signals, and unidirectional or bi-directional communication). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Ivanov to include a cardiac stimulation as taught by Persson, since both inventions are concerned with the same field of endeavor, namely implantable medical devices for treating the heart, and such modification would be applying a well-known technique to a known device, yielding the predictable results of an additional function for the device. 
Referring to claims 7 and 8, Ivanov and Persson disclose the IMD of claim 6. Persson further teaches the limitation wherein the predetermined signal that the first and second differential amplifiers are configured to monitor for comprises a wakeup signal that is sent by a further IMD prior to the 
Referring to claim 9, Ivanov and Persson disclose the IMD of claim 6. Persson further teaches the limitation wherein the IMD is configured to be implanted within or on a wall of a first cardiac chamber and the further IMD from which the wakeup signal and event message is received is configured to be implanted within or on a wall of a second cardiac chamber that differs from the first cardiac chamber (e.g. Fig. 1 shows IMDs 102 and 104 at a first and second cardiac chambers, and are able to communicate using channels 105 and 107). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Ivanov to include a means for having multiple IMD implanted at different cardiac chambers as taught by Persson, since both inventions are concerned with the same field of endeavor, namely medical devices for monitoring, and such modification would be applying a well-known technique to a known device, yielding the predictable results of a technique for a system to perform cardiac pacing and sensing at multiple target sites within the patient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH DUC G PHAM/Examiner, Art Unit 3792     
                                                                                                                                                                                                   /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792